 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       GERALD SPENCE,                                   No. 2:14-cv-1170 WBS AC P
12                        Plaintiff,
13             v.                                         ORDER
14       STAMBAUGH, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights
18   action filed pursuant to 42 U.S.C. 1983. The Second Amended Complaint (SAC) challenges
19   plaintiff’s treatment when he was booked into the Sacramento County Main Jail on November 11,
20   2012.1 See ECF Nos. 47, 61. This case has been subject to numerous delays since its filing
21   through no fault of plaintiff. On June 7, 2019, the court stayed the action for a period of 120
22   days, and referred this case to the court’s Post-Screening ADR Pilot Project for the purpose of
23   scheduling a settlement conference. ECF No. 93. Despite the court’s efforts to schedule the
24   conference before a magistrate judge with whom plaintiff has had no prior interactions, and to
25
     1
26     This action proceeds on plaintiff’s excessive force claims (Claims 2 through 4) against
     defendants Southward, Stambaugh, Croley, Mrosinski, Ogle and Mundy, and on plaintiff’s failure
27   to intervene claims (Claims 5 and 6, in part) against defendants Mencias and Voss respectively.
     See ECF No. 47 (SAC), ECF No. 61 (findings and recommendations), ECF No. 79 (order
28   adopting findings and recommendations).
                                                       1
 1   enable plaintiff to appear telephonically to minimize the risks associated with being transported
 2   temporarily to another facility, the scheduling of the conference proved problematic and plaintiff
 3   was transported to another facility unnecessarily. Plaintiff has now filed a statement respectfully
 4   expressing his frustrations and requesting that this action proceed with discovery. ECF No. 109.
 5   Nevertheless, plaintiff “defers to the wisdom of the court to determine if an equitable settlement
 6   can be reached.” ECF No. 109 at 2.
 7          In a further effort to promote and achieve a fair process and result in this case, the court
 8   orders as follows. Within seven (7) days after the filing date of this order, counsel for defendants
 9   shall file and serve a non-confidential written statement informing the court and plaintiff whether
10   they continue to believe a settlement conference would be helpful in this case. If defendants wish
11   to proceed with a settlement conference, they shall identify their combined black-out dates for the
12   next four months, thus indicating all dates when all defense counsel are available to participate in
13   a conference. Should defendants wish to proceed with a settlement conference, the court will
14   again endeavor to schedule a conference at which plaintiff can appear telephonically.
15          IT IS SO ORDERED.
16   DATED: August 28, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
